United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Greensboro, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1091
Issued: September 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 16, 2007 appellant filed a timely appeal from an October 25, 2006 merit
decision of the Office of Workers’ Compensation Programs denying her emotional condition
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty causally related to factors of her federal employment.
FACTUAL HISTORY
This case is before the Board for the second time. In the first appeal, the Board affirmed
in part a January 18, 2006 decision denying appellant’s emotional condition claim.1 The Board
1

V.L., Docket No. 06-898 (issued September 8, 2006).

affirmed the Office’s finding that appellant did not establish her factual allegations of harassment
and administrative error. The Board remanded the case for the Office to determine whether
Richard Polumbo, a manager, struck her in the shoulder with a ladder on September 1, 2001.
The Board noted that the Office had accepted that appellant sustained a shoulder injury on
September 1, 2001 in file number 062042241. The findings of fact and conclusions of law from
the prior decision are hereby incorporated by reference.
By decision dated October 25, 2006, the Office accepted as factual that Mr. Polumbo
pushed appellant into a machine while moving a ladder and injured her left shoulder. The Office
found that this constituted a compensable employment factor. The Office determined, however,
that the medical evidence was insufficient to establish that appellant sustained an emotional
condition due to this compensable employment factor. The Office noted that the medical
evidence supported that appellant may have a consequential emotional condition due to pain
from her left shoulder injury in file number 062042241.
The following medical evidence is relevant to the issue on appeal. In a report dated
November 3, 2003, Dr. Vincent E. Paul, a Board-certified orthopedic surgeon, diagnosed stress
and anxiety due to employment. He stated:
“There is a lot of work stress going on, people telling her she is being watched.
Her supervisor made her come in and get a note for coming back today because
she had some shoulder pain doing laundry at home. That aggravated it and
basically she is doing well with her shoulder but what is really going on is the
mental side of it…. I think she is under a lot of stress, especially given the suicide
of a person with a similar work-related injury at work.”
In a discharge summary dated December 12, 2003, Dr. Brian A. Farah, a psychiatrist,
discussed appellant’s hospitalization. He related that she “suffers from severe depression related
to an injury in both her shoulders and some related pain. This has led her to be suicidal.”
Dr. Farah diagnosed severe major depression with no psychosis and an anxiety disorder. He
opined that he believed that “her depression is directly related to her pain” and requested that the
Office approve her psychiatric hospitalization.2
On January 8, 2004 Dr. Thomas J. Gresalfi, a Board-certified psychiatrist, noted that
appellant related a history of a “shoulder injury caused by a coworker.” Appellant was
hospitalized from December 8 to 12, 2003 because of thoughts of driving her car into a tree.
Dr. Gresalfi diagnosed major depressive disorder without psychotic features and to rule out posttraumatic stress disorder. In a report dated February 22, 2005, he listed permanent psychiatric
restrictions for appellant, including not returning to the work location where the “harassment and
intimidation by a supervisor occurred.” Dr. Gresalfi found that appellant could not repeatedly
interact with Mr. Polumbo “who was involved in [her] injury and subsequent (alleged)
harassment.” He opined that appellant should work a day shift.

2

Dr. Farah referred to the December 8, 2003 admission report, completed by a nurse practitioner, for details
regarding appellant’s admission. He noted appellant’s history of a work injury in September 2001 by a coworker
and her allegation that management was harassing her at work due to a pending law suit.

2

The record additionally contains numerous duty status reports and reports dated 2003 to
2005 signed by either a nurse or nurse practitioner.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.3 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.4
To establish an emotional condition in the performance of duty, a claimant must submit
factual evidence identifying employment factors or incidents alleged to have caused or
contributed to her condition, medical evidence establishing that she has an emotional or
psychiatrist disorder and rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to her emotional condition.5
ANALYSIS
The Board previously determined that appellant did not establish her allegations of
harassment or administrative error. The Board remanded the case for the Office to determine
whether a supervisor struck her in the shoulder with a ladder on September 1, 2001. Physical
contact by a coworker or a supervisor may give rise to a compensable work factor, if the incident
occurred as alleged.6 On remand, the Office accepted as factual that on September 1, 2001
Mr. Polumbo pushed appellant into a machine while moving a ladder and injured her left
shoulder. The Office consequently found that she had established a compensable employment
factor.
Appellant’s burden of proof is not discharged by the fact that she has established an
employment factor which may give rise to a compensable disability under the Act. To establish
her occupational disease claim for an emotional condition, she must also submit rationalized
medical evidence establishing that she has an emotional or psychiatric disorder and that such
disorder is causally related to the accepted compensable employment factor.7

3

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Denise Y. McCollum, 53 ECAB 647 (2002).

7

See Dennis J. Balogh 52 ECAB 232 (2001).

3

In a report dated November 3, 2003, Dr. Paul noted that coworkers told appellant that she
was being watched and that a coworker with a similar injury committed suicide. He diagnosed
stress and anxiety due to her employment. As Dr. Paul did not relate appellant’s stress and
anxiety to the compensable employment factor, his opinion is of diminished probative value.8
In a discharge summary dated December 12, 2003, Dr. Farah discussed appellant’s
hospitalization for “severe depression related to an injury in both her shoulders and some related
pain.” He diagnosed severe major depression with no psychosis and an anxiety disorder.
Dr. Farah attributed appellant’s depression to pain. As he did not find that her depression was an
emotional reaction to Mr. Polumbo pushing her into a machine on September 1, 2001, his report
is insufficient to show that she sustained an emotional condition due to the identified
compensable employment factor.9
On January 8, 2004 Dr. Gresalfi noted appellant’s history of a shoulder injury caused by
a coworker and her hospitalization for suicidal thoughts. He diagnosed major depressive
disorder without psychotic features and to rule out post-traumatic stress disorder. Dr. Gresalfi
did not address the cause of appellant’s depressive disorder and thus his opinion is of diminished
probative value.10
On February 22, 2005 Dr. Gresalfi listed permanent psychiatric restrictions for appellant,
including not returning to the work location where the “harassment and intimidation by a
supervisor occurred.” He additionally opined that she should not interact with Mr. Polumbo
because he had been involved in her injury and harassment. Dr. Gresalfi, however, did not
specifically attribute any diagnosed condition to the incident with Mr. Polumbo on
September 1, 2001. Thus, his opinion is insufficient to meet appellant’s burden of proof.11
Regarding the reports signed by a nurse or nurse practitioner, the Board notes that a nurse
is not a “physician” under the Act and thus cannot render a medical opinion.12 As the medical
evidence fails to establish that appellant sustained an emotional condition related to the
compensable employment factor, the Office properly denied her claim.

8

See Beverly R. Jones, 55 ECAB 411 (2004).

9

As noted by the Office, appellant may have a claim for a consequential injury due to her physical injury
sustained on September 1, 2001 in file number 062042241. In a consequential injury situation, the subsequent
injury “is compensable if it is the direct and natural result of a compensable primary injury.” Kathy A. Kelley,
55 ECAB 206 (2004).
10

See Jaja K. Asaramo, 55 ECAB 200 (2004).

11

Roger W. Robinson, 54 ECAB 846 (2003).

12

Vincent Holmes, 53 ECAB 468 (2002).

4

On appeal appellant argues that the evidence should be reviewed under file number
062042241. The Board’s jurisdiction, however, is limited to a review of final decisions of the
Office.13
CONCLUSION
The Board finds that appellant failed to establish that she sustained an emotional
condition in the performance of duty causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the October 25, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 6, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Karen L. Yaeger, 54 ECAB 317 (2003). Appellant can submit the evidence in the current claim to the Office
for review under file number 062042241.

5

